                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


                                                        §
  RON AND CINDY JOHNSON,                                §
  INDIVIDUALLY, AND AS GUARDIANS OF                     §
  AND NEXT FRIENDS OF STEPHEN                           §
  JOHNSON, NCM,                                         §      Civil Action No.: 4:18-cv-00591
                                                        §
          Plaintiffs,                                   §
                                                        §
  v.                                                    §
                                                        §
  UNITED HEALTHCARE INSURANCE CO.,
  ET AL.,                                               §
                                                        §
          Defendants.                                   §

                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action, this

matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636. On

September 17, 2018, the report of the Magistrate Judge (Dkt. #9) was entered containing proposed

findings of fact and recommendations that Defendants Examworks, LLC., Examworks Clinical

Solutions, LLC., Examworks Group, Inc., and Leonard Green & Partners, L.P., be dismissed from

this action without prejudice based upon the Plaintiffs’ Notice of Dismissal Without Prejudice of

Certain Defendants (the “Notice of Dismissal”) (Dkt. #8). See id.

       Having received the report of the United States Magistrate Judge, and no objections thereto

having been timely filed, the Court is of the opinion that the findings and conclusions of the

Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and conclusions

of the Court.

       Accordingly, it is hereby ORDERED, ADJUDGED, AND DECREED that Defendants

Examworks, LLC., Examworks Clinical Solutions, LLC., Examworks Group, Inc., and Leonard
  Green & Partners, L.P., are DISMISSED WITHOUT PREJUDICE, with costs taxed against the

. party incurring the same.

          Plaintiffs’ claims against the remaining Defendants remain pending remain pending at this

  time.

          IT IS SO ORDERED.
          SIGNED this 3rd day of October, 2018.




                                       ___________________________________
                                       AMOS L. MAZZANT
                                       UNITED STATES DISTRICT JUDGE




                                                  2
